

THIRD AMENDMENT TO
DRUG CLINICAL SUPPLY AGREEMENT


THIS THIRD AMENDMENT (this “Amendment”), effective as of the last date of
signature hereof (the “Amendment Effective Date”), is made to that certain Drug
Clinical Supply Agreement, dated as of February 9, 2014, by and between
Bellerophon Pulse Technologies LLC (“Pulse Technologies”) and Mallinckrodt
Manufacturing LLC, assignee of INO Therapeutics LLC (“Mallinckrodt”), as amended
by Section 6 of that certain Second Amendment to Exclusive Cross-License,
Technology Transfer, and Regulatory Matters Agreement, dated as of July 27,
2015, and as amended further by that certain Second Amendment to Drug Clinical
Supply Agreement and Third Amendment to Exclusive Cross-License, Technology
Transfer and Regulatory Matters Agreement, dated as of November 16, 2015
(collectively, the “Agreement”). Capitalized terms used herein not otherwise
defined shall have the meanings ascribed to them in the Agreement.


WHEREAS, the parties desire to amend the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Agreement,
the parties hereby agree as follows:


1.The third WHEREAS clause in the Recitals of the Agreement is hereby deleted in
its entirety and replaced with the following:


“WHEREAS, Pulse Technologies is engaged in the business of developing,
manufacturing, and commercializing products for (a) pulmonary hypertension
secondary to chronic obstructive pulmonary disease (“COPD”), (b) primary or
idiopathic pulmonary arterial hypertension (“PAH”), and PF (as defined herein)
(collectively, the “Pulse Technologies Clinical Programs”);”


2.Section 1.14 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“1.14    “PF” means pulmonary hypertension in patients with pulmonary fibrosis
associated with idiopathic interstitial pneumonias, chronic hypersensitivity
pneumonitis or occupational or environmental lung disease.”


3.The term “IPF” as used in the Agreement is hereby deleted and replaced with
the term “PF” in every instance in which it appears in the Agreement.


4.Except as herein amended, all terms, covenants and provisions of the Agreement
are ratified, reaffirmed and shall remain in full force and effect. All
references therein to the Agreement shall hereafter refer to the Agreement as
amended by this Amendment. This Amendment shall be deemed incorporated into, and
a part of, the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.


Bellerophon Pulse Technologies LLC




By: /s/ Fabian Tenenbaum
Name: Fabian Tenenbaum
Title: CEO
Date: April, 23rd 2018
Mallinckrodt Manufacturing LLC




By: /s/ Ron Lloyd
Name: Ron Lloyd
Title: EVP and President, Hospital Therapies
Date: April, 23rd 2018





